



RESTRICTED STOCK AGREEMENT FOR DIRECTORS
PURSUANT TO THE
MIDSOUTH BANCORP, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PLAN
* * * * *
Participant:     __________________________
Grant Date:    __________________________
Number of Shares of Restricted Stock Granted: ____________
* * * * *
THIS RESTRICTED STOCK AGREEMENT FOR DIRECTORS (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between MidSouth Bancorp,
Inc., a Louisiana corporation (the “Company”), and the Participant specified
above, pursuant to the MidSouth Bancorp, Inc. 2018 Long-Term Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.    Incorporation by Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.    Grant of Restricted Stock. The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of shares of Restricted Stock
specified above. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares of Common Stock,
except as otherwise specifically provided for in the Plan or this Agreement.
Subject to Section 5 hereof, the Participant shall not have the rights of a
stockholder in respect of the shares of Common Stock underlying this Award until
such shares of Common Stock are delivered to the Participant in accordance with
Section 4 hereof.





--------------------------------------------------------------------------------





3.    Vesting.
(a)    General. Subject to the provisions of Sections 3(b) to 3(d) hereof, the
Restricted Stock subject to this grant shall become vested and non-forfeitable
as of the first anniversary of the Grant Date, provided the Participant has not
incurred a Termination of Service prior to such vesting date.
There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued employment or service with the Company or
any of its Subsidiaries on each applicable vesting date.
For purposes of this Agreement, Termination of Service shall mean (i) (A) if the
Participant is an employee, that the Participant has terminated employment with
the Company and its Subsidiaries, (B) if the Participant is a consultant, that
the Participant is no longer serving as a consultant to the Company or any
Subsidiary or (C) if the Participant is a director, that the Participant has
ceased being a director of the Company or any Subsidiary or (ii) when the entity
that employs the Participant as an employee or consultant, or on whose board of
directors the Participant is serving, ceases to be a Subsidiary, unless the
Participant otherwise is, or thereupon becomes, an employee, consultant or
director of the Company or another Subsidiary at the time such entity ceases to
be a Subsidiary. In the event the Participant becomes an employee, consultant or
director upon termination of the Participant’s employment, consulting
relationship or service on the board of directors, unless the Committee
determines otherwise, in its sole discretion, no Termination of Service will be
deemed to have occurred until such time as the Participant is no longer an
employee, consultant or director of the Company or any Subsidiary.
(b)    Change of Control. In the event of a Change of Control, the Restricted
Stock subject to this grant shall vest and become non-forfeitable as set forth
in Article 12 of the Plan, to the extent not vested previously, provided the
Participant has not incurred a Termination of Service prior to the Change of
Control.
(c)    Death or Disability. In the event the Participant incurs a Termination of
Service by reason of the Participant’s death or Disability, the Restricted Stock
subject to this grant shall vest and become non-forfeitable upon the
Participant’s Termination of Service, to the extent not vested previously. For
purposes of this Agreement, “Disability” shall have the meaning under Section
22(e)(3) of the Code.
(d)    Forfeiture. Subject to this Section 3, all unvested shares of Restricted
Stock shall be immediately forfeited upon the Participant’s Termination of
Service for any reason. The Participant hereby irrevocably appoints the
Secretary of the Company or any successor as the Participant’s attorney to
transfer any forfeited shares of Restricted Stock on the books of the Company
with full power of substitution in the premises.
4.    Restricted Period; Delivery of Unrestricted Shares. During the Restricted
Period, the Restricted Stock shall bear a legend as described in Section 7.3 of
the Plan. When shares of Restricted Stock awarded by this Agreement become
vested and non-forfeitable, the Participant shall be entitled to receive
unrestricted shares of Common Stock and if the Participant’s stock


2

--------------------------------------------------------------------------------





certificates contain legends restricting the transfer of such shares of Common
Stock, the Participant shall be entitled to receive new stock certificates free
of such legends (except any legends requiring compliance with securities laws).
5.    Dividends and Other Distributions; Voting. Participants holding Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such shares of Common Stock, provided that any such dividends or
other distributions will be subject to the same vesting requirements as the
underlying Restricted Stock and shall be paid at the time the Restricted Stock
becomes vested pursuant to Section 3 hereof. If any dividends or distributions
are paid in shares of Common Stock, the shares of Common Stock shall be
deposited with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. The Participant may exercise full voting rights
with respect to the shares of Restricted Stock granted hereunder.
6.    Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to the
choice of law principles thereof.
8.    Section 83(b). The Participant acknowledges that it is the Participant’s
sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if the Participant elects to make such election, and the
Participant agrees to timely provide the Company with a copy of any such
election.
9.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the legend described in Section 7.3 of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.
10.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


3

--------------------------------------------------------------------------------





11.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
12.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Service and the cause of such Termination of
Service shall be determined in the sole discretion of the Committee. Nothing in
this Agreement shall interfere with or limit in any way the right of the Company
or its Subsidiaries to terminate the Participant’s employment or service at any
time, for any reason and with or without Cause.
13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data related to the Restricted Stock awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
14.    Compliance with Laws. The issuance of the Restricted Stock or
unrestricted shares of Common Stock pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue the Restricted Stock or any of the unrestricted shares of Common Stock
pursuant to this Agreement if any such issuance would violate any such
requirements.
15.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements,


4

--------------------------------------------------------------------------------





certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan and the consummation of the transactions contemplated
thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; and (c) no past grants
or awards (including, without limitation, the Restricted Stock awarded
hereunder) give the Participant any right to any grants or awards in the future
whatsoever.




5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
MIDSOUTH BANCORP, INC.
By:    __________________________
Name:    __________________________
Title:    __________________________
PARTICIPANT
________________________________
Name:___________________________


35318523v1


6